DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below.

Response to Amendment
Applicant presented no arguments regarding 35 USC § 112(f) interpretations, therefore, 35 USC § 112(f) interpretations of claims 3, 6-8, 12, and 15-17 are maintained.

Applicant’s arguments in light of amendments, filed 4/12/21, with respect to Claims 4 and 13 have been fully considered and are persuasive.  The 35 USC § 112 rejections of Claims 4 and 13 have been withdrawn. 

Applicant’s arguments in light of amendments, filed 4/12/21, with respect to 1-20 have been fully considered and are persuasive.  The 35 USC § 103 rejections of Claims 1-20 have been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance in view of Bulan et al. (US 2015/0117704) and Kangin, Dmitry, Intelligent Video Surveillance, February 2016, Lancaster University (Year: 2016), herein "Kangin".


Kangin discloses numerous citations of TEDA processes, but does not disclose utilization of a positive eccentricity image, negative eccentricity image based on per pixel means in order to predict object movements. STIC search results independently provided Kangin as the closest TEDA descriptions to the present claims.

Therefor claims 1, 10, and 19 are allowed. Dependent claims 2-9, 11-18, and 20 are likewise allowed as being dependent on allowable claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
	
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665